Citation Nr: 0800292	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the left ankle.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION


The veteran served on active duty from January 1978 to 
January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come before the Board claiming that he now 
suffers from bilateral hearing loss, tinnitus, and the 
residuals of a left ankle injury.  The record reflects that 
with respect to the hearing and tinnitus claim, the veteran 
underwent a VA Audiological Examination in January 2004.  
Unfortunately, the examination results did not produce 
reliable and consistent results.  Specifically, readings of 
pure tone thresholds in decibels were not recorded or 
provided for review.  Moreover, when the examiner finished 
his exam, he noted that because of the incomplete findings he 
was unable to provide a definitive diagnosis with respect to 
either claim.  

For hearing disabilities, the service connection regulation 
provides that impaired hearing will be considered to be a 
disability for the purposes of applying the laws administered 
by VA "when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2007).  As noted, the readings from the veteran's VA 
audiological examination were not recorded.  Without those 
results, the Board is unable to determine whether the veteran 
meets the threshold hearing loss requirements of 38 C.F.R. 
§ 3.385 (2007).  It is the opinion of the Board that another 
examination of the veteran be performed.  Such an examination 
should be accomplished so that the record is without 
ambiguity (and with the needed test result scores), which 
will ensure not only a just outcome, but also a rational 
basis on which to decide the veteran's claim.  The Board also 
believes that since there was ambiguity in the audiological 
report with respect to the veteran's tinnitus, the claim 
should also be returned for additional clarifying information 
on this condition.

With respect to the veteran's left ankle condition, the 
medical evidence is also ambiguous.  Specifically, the 
service medical records indicate that in October 1978, the 
veteran suffered a "twisted" left ankle.  Per the service 
medical records, a fracture of the ankle was not found when 
x-rayed.  However, it was discovered that the injury had 
produced a small chip off the tip of the medial malleolus.  
He received treatment for the condition and was subsequently 
returned to full duty.  

When the veteran underwent an examination of his left ankle 
in January 2004, he told the doctor that the ankle was 
producing pain and causing muscle cramps in the left lower 
leg.  The examiner found that there was some pain upon 
palpation near the anterior tibialis tendon.  Range of motion 
test results were "normal" per 38 C.F.R. Part 4.71a, Plate 
II (2007).  Yet, a spur formation was found at the tip of the 
medial malleolus.  The examiner wrote that the exam was a 
"generally unremarkable examination of the left ankle".  
The diagnosis was "asymptomatic healed left ankle sprain" 
with tendonitis of the left ankle.  

The veteran has responded after seeing the results of the 
examination and has claimed that the results are misleading.  
He contends that he suffers from weekly ankle pain and 
arthritis.  He has implied that the examination results from 
January 2004 are contradictory and he has asked that another 
examination be accomplished.  

The Board is in agreement with the veteran and will return 
this issue to the RO for the purpose of obtaining another 
medical examination.  The Board does find that the January 
2004 exam findings unclear.  In the report, the examiner 
wrote that the veteran's ankle was asymptomatic but then 
reported that he was suffering from tendonitis of that same 
ankle.  Additionally, when the veteran submitted his claim 
for benefits in November 2003, he indicated that he had been 
receiving treatment for his ankle at the St. Charles, 
Missouri, VA medical facility and that VA personnel at the 
St. Charles facility had diagnosed the veteran as suffering 
from arthritis of the left ankle.  A review of the claims 
folder does not reveal records showing treatment of the left 
ankle even though the veteran has claimed otherwise.  Because 
it is unclear whether all of the veteran's available medical 
records have been obtained and since there is some ambiguity 
in the actual diagnosis, the Board believes that the claim 
should be returned for the purpose of insuring that all of 
the veteran's medical records have been included in the 
claims folder.  The Board also finds that another examination 
of the ankle should be performed.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2003 for his left ankle condition, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA federal treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records herself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2007).

2.  The RO/AMC should schedule the 
veteran for a VA audiological examination 
in order to determine whether the veteran 
now suffers from bilateral hearing loss 
and tinnitus.  The complete claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner must indicate that he or 
she has reviewed the claims folder.  If 
possible, the examination should be 
performed by an individual who has not 
previously seen or treated the veteran.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from bilateral hearing loss, or 
hearing loss of just one ear, and the 
etiology of the claimed disorder.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury or to service noise 
exposure.  Also, the examiner is also 
asked to express an opinion as to whether 
the veteran now suffers from tinnitus and 
the etiology of the claimed disability.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

3.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination 
in order to determine whether the veteran 
now suffers from the residuals of a left 
ankle injury.  The examination must be 
conducted by a physical; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, to assess the nature and 
etiology of the veteran's claimed left 
ankle disability.  The claims folder, 
including any documents obtained as a 
result of this Remand, should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
left ankle disability found.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury or to his service in 
general.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  In addition, it is 
requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



